Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,854,204.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 2 of the instant application includes all of the features of claim 1 of U.S. Patent No. 10,854,204.  It would have been obvious to one of ordinary skill in the art to omit the step of using non-request data from a user (e.g. biometric voice prints), In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Present invention				10,854,204
1. A computer-implemented method comprising: receiving a plurality of authenticated audio streams from an audio server that archives audio data of historical communication sessions between a customer and a human representative prior to a call by a customer; generating by a processor a voice print for the customer based on the plurality of authenticated audio streams for the customer with the human representative; and automatically, by the processor, authenticating the customer in a subsequent communication while the customer is talking to the human representative using the voice print, wherein the authenticating is performed without requesting authentication details from the customer or interrupting the call.
2. The method of claim 1 further comprising: receiving, by the processor, an additional audio stream from the audio server of a second historical communication session between the customer and the human representative; creating, by the processor, a preliminary association between the audio stream and the customer; determining, by the processor, a confidence level of the preliminary association based on stored authentication information of the customer; if the confidence level is higher than a threshold, generating a current voice print for the customer, and comparing the current voice print to the customer's voice print and to voice prints of other customers; if the confidence level is higher than a threshold, checking using the processor the identity of the customer against a suspicious customer list, and if the identity of the customer is not listed in the suspicious customer list, sending a request to compare the audio stream to a database of voice prints of known fraudsters; performing the operation of generating a voice print for the customer only if the audio stream does not match any known fraudsters; and if the current voice print does not match any other voice prints of other customers and the current voice print is consistent with the customer's voice print, then enrolling the current voice print for the customer in a customer voice print database.
1. A computer-implemented method comprising: receiving a plurality of authenticated audio streams from an audio server that archives audio data of historical communication sessions between a customer and a representative; generating by a processor a voice print for the customer based on the plurality of authenticated audio streams for the customer; automatically, by the processor, authenticating the customer in a subsequent communication while the customer is talking to an agent using the voice print; receiving, by the processor, an additional audio stream from the audio server of a second historical communication session between the customer and the representative; creating, by the processor, a preliminary association between the audio stream and the customer; determining, by the processor, a confidence level of the preliminary association based on stored authentication information of the customer; if the confidence level is higher than a threshold, generating a current voice print for the customer, and comparing the current voice print to the customer's voice print and to voice prints of other customers; if the confidence level is higher than a threshold, checking using the processor the identity of the customer against a suspicious customer list, and if the identity of the customer is not listed in the suspicious customer list, sending a request to compare the audio stream to a database of voice prints of known fraudsters; performing the operation of generating a voice print for the customer only if the audio stream does not match any known fraudsters; and if the current voice print does not match any other voice prints of other customers and the current voice print is consistent with the customer's voice print, then enrolling the current voice print for the customer in a customer voice print database.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 17, 20, and 21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100228656 A1 WASSERBLAT; Moshe et al. (hereinafter WASSERBLAT).
Re claims 1 and 17, WASSERBLAT teaches
A computer-implemented method comprising: receiving a plurality of authenticated audio streams from an audio server that archives audio data of historical communication sessions between a customer and a human representative prior to a call by a customer; (voice server using past/usage/behavior or user/caller 0009 0014 0028 0029 0034 0039 0040 0068-0069 0079-0080 0090 0103 0111 fig. 1, 2, 3, 5)
generating by a processor a voice print for the customer based on the plurality of authenticated audio streams for the customer with the human representative; and (authenticate using various audio incoming streams 0009 0014 0028 0029 0034 0039 0040 0068-0069 0079-0080 0090 0103 0111 fig. 1, 2, 3, 5)
automatically, by the processor, authenticating the customer in a subsequent communication while the customer is talking to the human representative using the voice print, wherein the authenticating is performed without requesting authentication details from the customer or interrupting the call. (as in fig. 2 biometric data is extracted without requesting info from a user e.g. stress, talk pattern, voice print, linguistic indicator, etc. 0009 0014 0028 0029 0034 0039 0040 0068-0069 0079-0080 0090 0103 0111 fig. 1, 2, 3, 5)


Re claim 10, WASSERBLAT teaches
10. The method of claim 9, wherein receiving the consent is related to at least one of: geographical origin of the communication session or the geographical origin of customer. (0086 geographical areas, teaching tied to 0009 0014 0028 0029 0034 0039 0040 0068-0069 0079-0080 0090 0103 0111 fig. 1, 2, 3, 5)

Re claim 20, WASSERBLAT teaches
20. The apparatus of claim 17, comprising an audio server for producing the audio stream. (voice server 0009 0014 0028 0029 0034 0039 0040 0068-0069 0079-0080 0090 0103 0111 fig. 1, 2, 3, 5)

Re claim 21, WASSERBLAT teaches
21. The apparatus of claim 17, comprising at least one database for storing at least one of: identification information and the authentication information. (authentication comparison DB 0009 0014 0028 0029 0034 0039 0040 0068-0069 0079-0080 0090 0103 0111 fig. 1, 2, 3, 5)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100228656 A1 WASSERBLAT; Moshe et al. (hereinafter WASSERBLAT) in view of US 20110161076 A1 Davis; Bruce L. et al. (hereinafter Davis).
Re claim 9, WASSERBLAT fails to teach
9. The method of claim 1, comprising: during a succeeding communication session, identifying if customer consent for recording audio data and enrolling a new voice print is required; if so, receiving the customer consent to record the communication session; and recording the communication session. (Davis 0620).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of WASSERBLAT to incorporate the above claim limitations as taught by Davis to allow for improvement of WASSERBLAT to incorporate subsequent Bot or human communication following authentication but prior to a human expressly enabling privacy based settings.



Allowable Subject Matter
Claims 2-8, 11-16, 18, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20070177768 A1	Tsantes; George K. et al.
Identify theft deterrence

US 20140279486 A1	Kessler; Barry
Fraudster database

US 20090319270 A1	GROSS; JOHN NICHOLAS
Robot vs human

US 20110010543 A1	Schmidt; Andreas U. et al.
Enrollment and sign-in

US 20060106605 A1	Saunders; Joseph M. et al.
Biometric voice reading



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                              (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov